Citation Nr: 1119981	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2007 from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 10 percent rating for bilateral hearing loss.  

The Board previously remanded this matter in July 2010 for further development, in a decision which also disposed of other appellate issues.  This matter is once again before the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss is more severe than represented with the current 10 percent evaluation.  As discussed below, this matter must again be remanded to address both due process and evidentiary issues.  

Due Process - RO decisions and Supplemental Statement of the Case (SSOC) do not show consideration of 38 C.F.R. § 3.321 and the occupational impact of the Veteran hearing loss

In the prior remand of July 2010, the Board pointed out that the Veteran appeared to be raising a claim for increased rating on an extraschedular basis, having alleged interference with his occupation due to hearing loss.  The Board pointed out that the RO did not properly address the provisions of 38 C.F.R. § 3.321 and that the RO did not address the occupational impact of the Veteran hearing loss.  The Board remanded this matter in part to allow the RO to fully address the question of entitlement to an increased rating to include the appropriateness of assigning an increased rating on an extraschedular basis due to recent interference with employment from the hearing loss.  The remand also was to allow the Veteran to undergo a more recent VA examination to address the current severity of his hearing loss.

Although the Veteran underwent a VA examination to address his hearing loss in August 2010, with a report from this examination that also included an opinion as to the effects of his hearing loss on his employability, the RO again failed to address the provisions of 38 C.F.R. § 3.321, and specifically failed to address the occupational impact of the hearing loss.  Such discussion is left out of the February 2011 SSOC, which is the only adjudicatory action taken by the RO since the Board's remand.  Accordingly, the claim must once again be remanded to have the matter properly addressed by the agency of original jurisdiction (AOJ).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Evidentiary matters - New evidence shows possible increase in symptoms; no waiver of AOJ review.

Received at the Board in April 2011 (after the February 2011 SSOC was issued), were two documents from the Veteran.  The first document is a raw, uninterpreted audiology report from March 2011 that could signify hearing loss of a severity that warrants an increased rating.  The Board however is not able to interpret such findings in accordance with the Diagnostic Code for evaluating hearing loss.  The second document is a lay statement from the Veteran's ex-wife also dated in March 2011 stating that the Veteran's hearing loss was a factor in their getting divorced as she could no longer communicate properly with him.  These documents were sent directly to the Board without a waiver of AOJ review.  See 38 C.F.R. § 20.1304 (2010).  This matter should be remanded to afford RO review of this additional evidence.  

Furthermore, another VA examination should be conducted to consider not only the additional evidence (that appears to show hearing loss disability more severe than seen on the last VA examination), but also to ascertain the current level of disability from his hearing loss.  VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the Veteran and ask that he identify all sources of treatment for any hearing loss problems he may have had since the most recent VA examination of August 2010 and since he submitted the March 2011 audiological test results.  He should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified. Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2010).

2.  After the completion of the above, the AOJ should schedule the Veteran for an examination, by an appropriate specialist, to determine the nature and severity of the service-connected bilateral hearing loss.  The claims file, the VA criteria for evaluating hearing loss, and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, and calculate the puretone threshold averages pursuant to the VA criteria for evaluating hearing loss (38 C.F.R. § 4.85 (d).)  The results of this audiology testing must be included in the examination report.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence and severity hearing loss.  In doing so, the examiner should address the impact of his hearing loss on his social and occupational functioning.  The examiner should also address the findings from the March 2011 private audiological report submitted by the Veteran as well as the lay statement from his wife also from March 2011.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim, to include consideration of the appropriateness of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received. It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include 38 C.F.R. § 3.321(b)(1).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


